                                                             IN THE UNITED STATES DISTRICT COURT
                                                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                                                      NASHVILLE DIVISION

THOMILA GALE NETHERY,                                                                                              )
                                                                                                                   )
                    Plaintiff,                                                                                     )
                                                                                                                   )
v.                                                                                                                 )        Civil Action No. 3:17-cv-00537
                                                                                                                   )
QUALITY CARE INVESTORS, L.P.,                                                                                      )        HON. WILLIAM L. CAMPBELL, JR.
d/b/a QUALITY CENTER FOR                                                                                           )        HON. ALISTAIR E. NEWBERN
REHABILITATION AND HEALING,                                                                                        )
f/k/a QUALITY CARE NURSING HOME,                                                                                   )        JURY DEMAND
                                                                                                                   )
                    Defendant.                                                                                     )

                                                                                                    NOTICE OF APPEAL

                    Notice is hereby given that Plaintiff Thomila Nethery appeals to the United States Court

of Appeals for the Sixth Circuit from the final orders of the U.S. District Court for the Middle

District of Tennessee entered and filed on April 17, 2019 granting summary judgment to

Defendant Quality Care Investors, L.P. and dismissing the civil action (D.E. 100; D.E. 101) and

from the Order entered and filed on August 6, 2018 denying Plaintiff Nethery’s motion to amend

her Complaint. (D.E. 88).


                                                                                                       Respectfully submitted,

                                                                                                       /s/ Richard J. Braun
                                                                                                       Richard J. Braun, TN Bar No. 010346
                                                                                                       BRAUN & ASSOCIATES PLLC
                                                                                                       107 Oglethorpe Avenue
                                                                                                       Gallatin, Tennessee 37066-7151
                                                                                                       Telephone:      (615) 259-1550
                                                                                                       Email:          rbraun@braunlawassociates.com
                                                                                                                       Courtesy Copy: lynne@braunlawassociates.com
                                                                                                       Attorneys for Plaintiff, Thomila Gale Nethery.



                                                                                                              Page 1 of 2
BRAUN & ASSOCIATES, PLLC
G:\CLIENTS - ACTIVE\Nethery, Thomila\Litigation Case (Quality Care)\Pleadings\Nethery\Notice of Appeal.docx


        Case 3:17-cv-00537 Document 102 Filed 05/09/19 Page 1 of 2 PageID #: 2297
                                                                                        CERTIFICATE OF SERVICE


I hereby certify that a true and accurate copy of the foregoing, Notice of Appeal, has been sent
via the Court’s Electronic Filing System (“CM/ECF”) to the following of record this 9th day of
May 2019.


                    Marcus Crider, Esquire
                    Heath H. Edwards, Esquire
                    Waller Lansden Dortch & Davis, LLP
                    Nashville City Center
                    511 Union Street, Suite 2700
                    Nashville, Tennessee 37219
                    Attorneys for Defendant, Quality Care Investors, L.P. et al.


                                                                                                                       /s/ Richard J. Braun
                                                                                                                       Richard J. Braun, Esquire




                                                                                                              Page 2 of 2
BRAUN & ASSOCIATES, PLLC
G:\CLIENTS - ACTIVE\Nethery, Thomila\Litigation Case (Quality Care)\Pleadings\Nethery\Notice of Appeal.docx


        Case 3:17-cv-00537 Document 102 Filed 05/09/19 Page 2 of 2 PageID #: 2298
